Citation Nr: 1638063	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disorder.

2.  Entitlement to service connection for a left hip disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to October 1974.

These matters come on appeal before the Board of Veterans' Appeals (Board) from the March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

As an initial matter, the Board notes the Agency of Original Jurisdiction (AOJ) initially denied the claim for service connection for a left hip disorder in November 1977 and the Veteran did not appeal the decision.  Subsequently, the Veteran filed another claim for service connection for the left hip in November 2002 and submitted a service personnel record that had not been previously reviewed by the Agency of Original Jurisdiction (AOJ).  As such, the June 2003 rating decision which denied the November 2002 claim is treated herein as a decision on the merits and not as disposition of a request to reopen.  38 C.F.R. § 3.156(c).  In response to the June 2003 denial, the Veteran submitted additional, pertinent evidence within one year.  The claim was again denied in March 2005, the Veteran did not appeal the decision and as discussed below the decision became final.  The present appeal arose from a May 2010 request to reopen the claim which was denied in March 2012. 


FINDINGS OF FACT

1.  By the last final rating decision, dated in March 2005, the AOJ in pertinent part declined to reopen the Veteran's claim for service connection of a left hip disorder; the Veteran was advised of the AOJ's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the AOJ's March 2005 decision within one year; nor was any new and material evidence received within a year; nor were any pertinent, service department records received since the issuance of the March 2005 AOJ decision. 

3.  Additional evidence received since the AOJ's March 2005 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a left hip disability, and raises a reasonable possibility of substantiating the claim.

4.  The Veteran's July 1974 enlistment examination contains a notation of "abnormal" lower extremities with an explanation regarding left hip surgery to repair a slipped left hip.  

5.  The Veteran's preexisting residual of slipped, left hip capital femoral epiphyses increased in severity during service and there is no evidence that such increase was clearly and unmistakably due to the natural progression of the disease.


CONCLUSIONS OF LAW

1.  The March 2005 rating decision denying service connection for a left hip disorder is final.  38 U.S.C.A. §§ 7105 (West 2014), 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the Veteran's claim for service connection for a left hip disorder.  38 U.S.C.A. §§ 1110, 5108 (West 2014); 38 C.F.R. §§ 3.303, 3.156 (2015).

3.  Residuals of a slipped, left hip capital femoral epiphyses were aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Request to Reopen

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2015).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

In the present case, the AOJ, by a decision entered in November 1977, denied the Veteran's claim for service connection for a left hip disability on the grounds that the Veteran's preexisting left hip disorder was not aggravated by service.  The AOJ notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the AOJ's decision within one year.  Nor was any new and material evidence received within a year.  38 C.F.R. § 3.156 (b) (2015).  However, as explained in the Introduction above, a new service record that was not previously reviewed, was received by the AOJ in connection with the Veteran's request to reopen the claim, in November 2002.  In this regard, the Veteran submitted another copy of his DD-214 that included a "remarks" section which discussed the left hip disability.  Thus, the claim became a claim for service connection on the merits rather than a request to reopen the prior, final decision.  The claim was denied in June 2003.  

The June 2003 decision did not become final because in response to the June 2003 denial, the Veteran submitted additional, pertinent evidence within one year of the denial, in July 2003.  38 C.F.R. § 3.156(b).  The claim was again denied in March 2005.  The Veteran did not appeal the decision and the decision became final.  38 U.S.CA. §§ 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200, 20.201, 20.302, 20.1103 (2015).  Accordingly, the claim may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2015); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

For claims to reopen filed on or after August 29, 2001- such as the Veteran's -evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2015).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed." Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component of what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

Here, the pertinent evidence received since the time of the AOJ's March 2005 rating decision includes an April 2009 VA surgical record regarding surgery on the left hip to remove the metal pins present since prior to service, and perform a left total hip arthroplasty.  April 2009 VA treatment records also noted a diagnosis of degenerative joint disease in the left hip.  This evidence was not before adjudicators when the Veteran's claim was last denied in March 2005, and it is not cumulative or redundant of the evidence of record at the time of that decision.  

Based on the evidence added to the record since March 2005, the Board determines that the claim should be reopened.  First, the new evidence indicates a diagnosis of degenerative joint disease in the left hip as well as the need for a total hip arthroplasty.  Further, the Board is also convinced that the claim should be reopened based on the Veteran's assertion that his left hip disorder was aggravated by service.  For purposes of new and material evidence, the Board must presume that the Veteran's and his representative's assertions of the Veteran's increased left hip symptoms in service are credible.  Therefore, the Board finds that new and material evidence has been submitted and the claims for service connection for a left hip disorder are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Service Connection

The Veteran seeks entitlement to service connection for aggravation of his preexisting left hip disability.  The Veteran contends that his current left hip problems are manifestations of a preexisting disorder that worsened in service due to the demands of basic training.  Alternatively, he contends that if he was presumed sound on service entry, his current left hip disability was caused by service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For service connection claims involving a preexisting injury or disease, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but may bring a claim for aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306 (b). 

38 U.S.C.A. § 1153 requires some increase in the severity of the preexisting condition causally related to military service.  Jensen v. Brown, 19 F.3d 1413, 1417   (Fed. Cir. 1994).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  If the presumption of aggravation under § 1153 arises, clear and unmistakable evidence (obvious or manifest) is required to rebut this presumption.  See 38 C.F.R. 
 § 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In the present case, the Veteran's July 1974 induction examination report noted normal as well as abnormal findings of the "lower extremities."  In explanation of the abnormal finding, the examiner noted that the Veteran had a scar at the thigh for surgery to correct a slipped left hip.  A subsequent service treatment record noted that the Veteran was cleared for basic training. 

Service treatment records indicate that the Veteran sought treatment for left hip pain after participating in basic training.  In a post-service statement, the Veteran reported that he had great pain and difficulty running, jumping, and standing after three weeks of basic training.  See August 1977 statement.  When the Veteran sought treatment in service, the service physician requested that the Veteran be evaluated for retention or discharge.  Following an evaluation, another service physician recommended that the Veteran be discharged and noted that the Veteran was not qualified for induction.  The explanation of the disability on the September 1974 report of medical examination was "residual of slipped capital femoral epiphyses" and "retained metal pins (3) in left hip."  

The remarks section of the Veteran's DD-214 noted that the Veteran was "relieved of active duty ... [d]ue to regressive stress and strain on [his] left hip."  The DD-214 remarks section also cited a medical evaluation which noted that the Veteran's "left hip with three surgery pins, shows signs of moving from original position after intensive physical basic training."  The DD-214 also noted that the Veteran was "unable to complete Basic Training now and in the future per Army doctors."  The Board acknowledges that the AOJ appeared to have doubted the credibility of the DD-214 submitted in November 2002 because the DD-214 submitted in 1977 did not have a completed remarks section.  The Board resolves doubt in this regard as the remarks are consistent with the other service treatment records.  

Upon review of the evidence, the Board finds that, as the Veteran's July 1974 enlistment examination reflected a notation regarding surgery for a slipped left hip prior to surgery, the Veteran is not entitled to the presumption of soundness with regard to a left hip disorder.  In this regard, the Board notes that the presumption of soundness attaches only where there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted"), which was not the situation here.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Since the left hip disorder was noted on the Veteran's service entrance examination, it is the Veteran's burden, not VA's, to show an increase in severity of such disorder during or as a result of his service.

In this case, the evidence supports a finding that the Veteran's left hip disorder increased in severity during service.  In this regard, the Board finds it significant that despite the notation of a left hip disorder on service entrance, a later service treatment record noted that the Veteran was "medically cleared for basic training."  See September 1974 service treatment record.  The evidence also demonstrates that after participating in a portion of basic training, the Veteran experienced great pain in the left hip and had difficulty running, jumping, and standing in the left hip and upon seeking treatment, was recommended for discharge.  The Board finds the Veteran's report regarding increased symptoms during service to be credible, particularly in light of the fact that he was recommended for discharge when he sought treatment for the symptoms.  Thus, the Board resolves doubt and finds that the evidence indicates an increase in severity of the left hip disorder in service.  

As the preexisting left hip disability is found to have increased in severity during service, the presumption of aggravation arises.  In this case, there is no other evidence, much less clear and unmistakable evidence, indicating that the increase in severity was due to the natural progression of the disorder.  Therefore, service connection for aggravation of the left hip disability is warranted. 


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for left hip disability is reopened.

Service connection for aggravation of the residuals of slipped, left hip capital femoral epiphyses, is granted. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


